Exhibit The following table sets forth the name and jurisdiction of incorporation/charter of the Company’s subsidiaries as of December 31, 2008.Inactive subsidiaries are not listed. All of the subsidiaries are 100% owned except as noted. Name of Subsidiary Jurisdiction of Incorporation/Charter WaterStone Bank, SSB (1) Wisconsin Wauwatosa Investments, Inc. (2) Nevada Waterstone Mortgage Corporation (2) Wisconsin (1)Direct subsidiary of Waterstone Financial, Inc. (2)Direct subsidiary of WaterStone Bank
